DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed July 29, 2021 has been entered.  Claims 1 and 3-7 are amended.  Claims 8 and 9 were withdrawn in a previous action.  Therefore, claims 1-18 are currently pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Leng, U. S. Patent 5,464,373.

As per claim 1, Leng discloses a bicycle chain ring (20b), comprising:
 	an inner edge (fig. 1) fully circumscribing both an opening and an axis of rotation;
 	an inner surface (200) extending between the inner edge and an outer edge (near 22) (fig. 3) where a plurality of chain ring teeth (24) emanate; and


As per claim 2, Leng as set forth above, discloses a second end (near 21b) of the lifting surface (211)  terminates before reaching the bottom of a trough (22) positioned between two or more of the plurality of chain ring teeth (24) (fig. 3).

As per claim 3, Leng as set forth above, discloses the lifting surface (211) comprises an inside taper (244, 245) [curved outer guiding surface, plane] in the inner surface (200) of the bicycle chain ring (20b), the inside taper (244, 245) configured to receive and lift the at least a portion of one link (31) of a bicycle chain (30) during an up-shift (col. 2, line 54 to col. 3, line 40).  
	
As per claim 5, Leng as set forth above, discloses the inside taper (244, 245) comprises a profile having at least one curved portion (244) when viewed perpendicular to the inner surface (200) of the bicycle chain ring (20b).

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. Applicant argues, beginning on p. 6, Leng does not teach “a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the . 
 	Examiner respectfully disagrees. Leng, further illustrated below, has ramp 21 that contacts a link plate of link unit 31.  Ramp contact, shown below as a contact point, represents one pivot point with the link plate near 212 on one end.  The actual pivot point is a theoretical point at the center of a pin connecting link units.  Ramp contact, shown as the other contact point, representing the other pivot point is made concurrently with the link plate near 213 on the other end.  Applicant’s elected Species I, figs. 1 and 3, do not show a chain.  However, Examiner interprets ramp 108 works similarly by contacting link plates.  Therefore, Leng does engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link as stated in claim 1. 

    PNG
    media_image1.png
    357
    540
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 10-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a bicycle chain ring including a plurality of ramps disposed about an inner surface, wherein at least one of the plurality of ramps has a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link to initiate stable lift of the bicycle chain from any of a plurality of chain ring teeth; wherein the lifting surface of at least one ramp has a first width at a first location adjacent to the inner periphery, a second width at a second location distant from the inner periphery, wherein the second width is greater than the first width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a bicycle chain ring including a plurality of ramps disposed about an inner surface, wherein at least one of the plurality of ramps has a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link to initiate stable lift of the bicycle chain and an indentation in the inner surface of the bicycle chain ring, the indentation configured to receive and lift the at least one link of a bicycle a profile having a linear portion when viewed perpendicular to the inner surface of the bicycle chain ring.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654